Citation Nr: 1606003	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  06-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include on the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  His decorations include a Combat Infantryman Badge. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The matter was previously before the Board in July 2008, October 2011, April 2013, May 2014, and February 2015, at which time it was remanded for further development of the record. 

In May 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.


FINDINGS OF FACT

1. The Veteran served on land in the Republic of Vietnam during the Vietnam era, so it is presumed he was exposed to herbicides while there. 

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has peripheral neuropathy of the upper and lower extremities that was incurred in service.





CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for peripheral neuropathy of the upper and lower extremities has been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

In light of the Board's favorable decision to grant entitlement to service connection for peripheral neuropathy of the upper and lower extremities, no discussion of the VA's duty to notify and assist is necessary.

Service Connection - General Regulations and Statutes 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110 , 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as peripheral neuropathy, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam (Vietnam) during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the Veteran actually set foot within the land borders of Vietnam). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, there are certain diseases that shall be service-connected even though there is no record of such disease during service.  Until recently these diseases included acute and sub-acute peripheral neuropathy. 38 C.F.R. § 3.309(e).  This regulation has now been changed to read "early-onset peripheral neuropathy."  The requirement that the neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent remains unchanged.  Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763, 54766 (September 6, 2013) (to be at 38 C.F.R. § 3.309(e)).  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365. 

Background

The Veteran's service treatment records do not reveal a diagnosis of peripheral neuropathy.  The service treatment records indicate that in October 1966, the Veteran was diagnosed with a neck spasm, etiology undetermined.  May 1967 service treatment records indicate that the Veteran experienced lumbar strain from heavy lifting.

Post-service VA and private medical records show a complicated medical history. Records indicate that the Veteran had a history of childhood polio involving the left lower extremity, a history of coronary problems including a cardiac cathertization in 1996 followed by soreness and aching, and bilateral carpal tunnel release procedures in 2001 followed by bilateral arm pain and numbness in both hands.  In addition, the Veteran underwent right radial head surgery in 2002.

In a June 2002 letter to the Texas Rehabilitation Commission pertaining to the Veteran's claim for Social Security Administration disability benefits, a private physician from the Shannon Clinic noted the Veteran had had evaluation of the neck including a magnetic resonance imaging (MRI) study and myelogram of the neck and had degenerative disc disease involving the neck.  That physician stated the Veteran had peripheral neuropathy involving primarily the right leg as well as his hands and right arm.

Private medical records show that in June 2005, a private physician saw the Veteran with complaints of neck pain and pain that radiated into the bilateral upper extremities.  The physician stated that a myelogram and computed tomography (CT) study of the cervical spine were unremarkable, and there was no nerve root compression, no foramina stenosis and no central spinal stenosis.  The physician stated that he explained to the Veteran that his neck and upper extremity pain was not originating from his neck and did not require any kind of cervical surgery.

At a VA neurology consultation in August 2005, it was noted that the Veteran complained of pain in all his muscles and joints, and upper extremities more than lower extremities, with resting tremor in the right hand.  The impression after examination was fibromyalgia and resting tremor, with no other evidence of Parkinsonism.

At an October 2008 VA medical examination, the examiner diagnosed the Veteran with peripheral neuropathy in the upper and lower extremities.  The examiner was unable to opine on whether it is at least as likely as not that the Veteran's peripheral neuropathy is causally related to any incident of service, to include exposure to Agent Orange, without resorting to mere speculation due to many variables including chest and abdomen pains, and muscle spasms.  In addition, the examiner opined that it was at least as likely as not that the Veteran's fibromyalgia was caused by or a result of service, but it was less likely than not that the fibromyalgia was due to Agent Orange exposure.

A July 2009 rating decision granted service connection for fibromyalgia.

In May 2011, a VHA neurologist rendered an expert opinion and noted that the Veteran had not had a nerve condition or electromyographic (EMG) study performed on the legs.  The physician stated that those studies should be performed in order to better answer the questions asked by VA regarding the Veteran's claim.

Regarding Agent Orange exposure, the neurologist opined that "attribution of neuropathic symptoms to Agent Orange exposure is not substantiated by the record," because "polyneuropathy guidelines specify a polyneuropathy onset within one year of exposure," and "that time course is not substantiated by this patient's records."  

Regarding the Veteran's childhood polio, the neurologist noted that "post-polio syndrome is primarily a motor phenomenon with relatively little in the way of sensory symptoms.  The preponderance of sensory complains for the Veteran plus the absence of a progressive motor syndrome suggest that post-polio syndrome is not making a major contribution to the clinical picture and specifically cannot be blamed for the Veteran's sensory symptoms involving arms, legs, or whole body."

Regarding whether the Veteran's peripheral neuropathy had its onset in service or is causally related to any incident of service, the neurologist opined that the Veteran's October 1966 service treatment record noting neck spasms "make it at least as likely as not that the cervical nerve root impingements later documented are indeed causally related to military service."  In addition, the Veteran's May 1967 service treatment record referring to lumbar strain "makes it at least as likely as not that complaints of low back pain and leg pain are also causally related to the patient's military service."

At a VA examination in December 2011, a VA examiner conducted an EMG study, and a nerve conduction velocity test.  The examination produced a diagnosis of upper extremity neuropathy, and weakness affecting the lower extremities; the examiner did not believe that the Veteran had a neuropathy of the lower extremeties.  The examiner opined that it is less likely than not that the Veteran's peripheral neuropathy was incurred in or caused by service, because although "dioxin exposure can cause neuropathy, [the disease] needs to have been identified within the first 10 years after exposure," and the Veteran's extremity neuropathy was not documented until 2000.  In addition, the examiner opined that the Veteran has other conditions that can lead to peripheral neuropathy including post polio syndrome and alcohol abuse.  With respect to any relationship to the service-connected fibromyalgia, the examiner explained that in his research, he was unable to locate any clear findings to attribute neuropathy to fibromyalgia.

In May 2012, a VA physician reviewed the Veteran's claims file and medical records and opined that it is less likely than not that the peripheral neorupathy is service-connected.  The examiner's rationale explained that the Veteran has other conditions that can lead to peripheral neuropathy including childhood polio and daily alcohol consumption with a diagnosis of fibromyalgia.

In a May 2013 VA examination, the examiner explained that "fibromyalgia and neuropathy are completely separate conditions," and "there can be no connection between the neuropathy and the service-connected fibromyalgia."  The examiner also noted that the Veteran abuses alcohol on a daily basis.  The examiner did not opine as to whether the peripheral neuropathy was chronically worsened by the Veteran's service-connected fibromyalgia.

In May 2014, the Board remanded the claim in order to obtain an addendum medical opinion as to whether it is at least as likely as not that any current neuropathy of any, or all, extremities was chronically worsened (i.e., aggravated) by the Veteran's service-connected fibromyalgia.  In the resulting July 2014 addendum opinion, the examiner noted that the peripheral neuropathy is less likely than not incurred or caused by the service-connected fibromyalgia.  The examiner based his opinion on a study found in BMC Neurology 2011, 11:55, which states that the etiology of fibromyalgia and peripheral neuropathy is distinct.  The examiner did not opine as to whether the peripheral neuropathy was chronically worsened (i.e., aggravated) by the Veteran's service-connected fibromyalgia.

In February 2015, the Board again remanded the claim in order to obtain an addendum medical opinion as to whether it is at least as likely as not that any current neuropathy of any, or all extremities, was aggravated by the Veteran's service-connected fibromyalgia.  In an April 2015 addendum opinion, a VA physician opined that the peripheral neuropathy is less like than not proximately due to or the result of the Veteran's service connected condition because "there has been no medical study or any type of proof that this fibromyalgia condition has ever caused carpal or cubital tunnel syndromes or any type of peripheral neuropathy in a person's legs."  The examiner did not opine as to whether the peripheral neuropathy was aggravated by the Veteran's service-connected fibromyalgia.

In May 2015, the Board received another addendum opinion addressing whether the Veteran's peripheral neuropathy was aggravated by the Veteran's service-connected fibromyalgia.  The VA examiner stated that the Veteran's peripheral neuropathy, "which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."

Analysis

In the present case, the Board finds that the Veteran has a current disability of peripheral neuropathy of the upper and lower extremities based on an October 2008 VA examination.  The evidence also shows that during service the Veteran was diagnosed with neck spams and lumbar strain from heavy lifting.  

Turning to the question of whether there is a nexus, or link, between the current peripheral neuropathy of the upper and lower extremities and the in-service diagnoses, the evidence indicates that the Veteran's peripheral neuropathy of the upper and lower extremities is attributable to his in-service neck spasms and lumbar strain.

The Board finds that the competent medical evidence, which includes opinions from VA examiners and a VHA neurologist, is in relative equipoise.

In October 2008, the Veteran was provided a VA medical examination.  Although the examiner was able to diagnose the Veteran with peripheral neuropathy of the upper and lower extremities, he was unable to render an opinion as to whether the Veteran's peripheral neuropathy was related to service without resorting to speculation.


A May 2011 VHA opinion is favorable on the question of nexus.  In that opinion, a neurologist opined that neck spasms, as documented in the Veteran's October 1966 STR, "make it at least as likely as not that the cervical nerve root impingements later documented are indeed causally related to military service."  In addition, the neurologist opined that lumbar strain,  as documented in the Veteran's May 1967 STR, "makes it at least as likely as not that complaints of low back pain and leg pain are also causally related to the patient's military service."  The neurologist's opinion was based on a thorough review of the Veteran's service records, and extensive private and VA treatment records.  Furthermore, the neurologist stated that the Veteran's post-polio syndrome "cannot be blamed for his sensory symptoms involving arms, legs, or whole body."  The neurologist's opinion is probative as he provided an in-depth discussion of the Veteran's complex medical history and analysis of all relevant available records.  He also supported his conclusions with a fully-explained rationale. 

In contrast, December 2011, and May 2012 VA medical opinions were negative for service connection.  Specifically, the December 2011 opinion noted that in cases where peripheral neuropathy is related to herbicide exposure, the disease must be identified within the first 10 years after exposure.  In the instant case, the precise onset of peripheral neuropathy is ambiguous.  In addition, both opinions noted that the Veteran's other medical conditions, including childhood polio and fibromyalgia, and alcohol consumption, made it less like than not that the peripheral neuropathy was service connected.  The December 2011 and May 2012 opinions are probative as they include fully-explained rationales that are supported by review and analysis of the Veteran's medical records.

The May 2013, July 2014, April 2015, and May 2015 opinions were also negative for service connection.  However, in rendering these opinions, VA examiners only opined as to whether the peripheral neuropathy was secondary to the Veteran's previously service-connected fibromyalgia. 



As the October 2008, December 2011, and May 2012 opinions are probative, they serve to place the question of causal nexus in relative equipoise as to whether or not the Veteran's current peripheral neuropathy of the upper and lower extremities is related to service.

The Board notes that although the record reflects that peripheral neuropathy of the upper and lower extremities was not officially diagnosed until many years after service, entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition.  
See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); see also 38 C.F.R. § 3.303(d) (2015).

While there is evidence against the claim, the Veteran has met his burden of proving the claim to at least an equipoise standard.  Accordingly, based on the totality of the evidence in this case, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Thus, service connection for peripheral neuropathy of the upper and lower extremities is warranted.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


